Exhibit C Stockholder Proxy Voting Results The annual meeting of stockholders was held on May 14, 2009. The matters considered at the meeting, together with the actual vote tabulations relating to such matters are as follows: 1. To elect Edward N. McMillan and Jerry V. Swank as Trustees of the Fund, each to hold office for a term of three years and until his successor is duly elected and qualified. No. of Shares 01 – Edward N. McMillan Affirmative 8,647,747 Withheld 426,631 TOTAL 9,074,378 02 – Jerry V. Swank Affirmative 8,658,680 Withheld 415,698 TOTAL 9,074,378 Ronald P.
